Citation Nr: 1628944	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a low back disability, to include restoration of a 40 percent rating.

2. Whether the Veteran is competent for the purpose of handling VA benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously considered these issues and remanded in May 2015.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 Board remand directed the AOJ to schedule the Veteran for new examinations for his back and mental competency.  A November 2015 letter states that the Veteran failed to appear for the scheduled examinations.  However, the file does not appear to include notice to the Veteran.  Additionally, because the Veteran is currently deemed incompetent by VA, notice should also be provided to his fiduciary.  VBA Manual M21-1, III.v.9.B.1.b directs to notify the fiduciary when an incompetent veteran fails to report for an examination and explain the necessity of the examination and that failure to report could result in discontinuance or reduction of benefits.  The notice issue relates to both issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  For the missed examination, send notice of the examination to the Veteran and to his fiduciary explaining the necessity of the examinations and that failure to report could result in discontinuance or reduction of benefits.   Include copies of notice letters in the claims file.

2.  Obtain and associate with the claims file any outstanding VA treatment records.

3.  Schedule the Veteran for examinations for his (1) back (per M21-1.III.v.9.B.1.a) and (2) mental competency.  Notify the fiduciary of such scheduling.

4. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




